
	
		II
		112th CONGRESS
		1st Session
		S. 1044
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Ms. Snowe (for herself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  Defense Commissary Agency to conduct a pilot program at military installations
		  to be closed or subject to an adverse realignment under a base closure law
		  under which a commissary store may sell additional types of
		  merchandise.
	
	
		1.Enhanced commissary stores
			 pilot program
			(a)Authority To
			 operate enhanced commissary storesSubchapter II of chapter 147 of title 10,
			 United States Code, is amended by inserting after section 2488 the following
			 new section:
				
					2488a.Enhanced
				commissary stores
						(a)Authority To
				operateThe Defense
				Commissary Agency—
							(1)shall operate an enhanced commissary store
				at Naval Air Station, Brunswick, Maine; and
							(2)may operate an enhanced commissary store at
				such other military installations designated for closure or adverse realignment
				under a base closure law as the Defense Commissary Agency considers to be
				appropriate.
							(b)Additional
				categories of merchandise(1)In addition to selling items in the
				merchandise categories specified in subsection (b) of section 2484 of this
				title in the manner provided by such section, an enhanced commissary store also
				may sell items in the following categories as commissary merchandise:
								(A)Alcoholic beverages.
								(B)Tobacco products.
								(C)Items in such other merchandise categories
				(not covered by subsection (b) of section 2484 of this title) as the Secretary
				of Defense may authorize.
								(2)Subsections (c) and (g) of section 2484 of
				this title shall not apply with regard to the selection, or method of sale, of
				merchandise in the categories specified in subparagraphs (A) and (B) of
				paragraph (1) or in any other merchandise category authorized under
				subparagraph (C) of such paragraph for sale in, at, or by an enhanced
				commissary store.
							(c)Sales price
				establishment and surchargeSubsections (d) and (e) of section 2484 of
				this title shall not apply to the pricing of merchandise in the categories
				specified in subparagraphs (A) and (B) of paragraph (1) of subsection (b) or in
				any other merchandise category authorized under subparagraph (C) of such
				paragraph for sale in, at, or by an enhanced commissary store. Instead, the
				Secretary of Defense shall determine appropriate prices for such merchandise
				sold in, at, or by an enhanced commissary store.
						(d)Retention and
				use of portion of proceeds(1)The Secretary of Defense may retain amounts
				equal to the difference between—
								(A)the retail price of merchandise in the
				categories specified in subparagraphs (A) and (B) of paragraph (1) of
				subsection (b) and in other merchandise categories authorized under
				subparagraph (C) of such paragraph for sale in, at, or by an enhanced
				commissary store; and
								(B)the invoice cost of such
				merchandise.
								(2)The Secretary of Defense shall use amounts
				retained under paragraph (1) for an enhanced commissary store to help offset
				the operating costs of that enhanced commissary
				store.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2488 the following
			 new item:
				
					
						2488a. Enhanced commissary
				stores.
					
					.
			
